Citation Nr: 0828581	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include on manifested by 
depression.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from December 1971 
to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a psychiatric condition, including depression, in 
service or for many years thereafter.  

2.  Any currently demonstrated psychiatric condition, 
including a depressive disorder, is not shown to be due to an 
event or incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability, to include on manifested by depressive, due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In December 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no nexus opinion on file on whether the 
veteran has a psychiatric disability due to service, none 
is required in this case.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed, a VA examination is not 
necessary with regard to this issue.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
also finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that his current psychiatric condition is 
due to his service, to include harassment by a superior 
officer.  

The veteran's service treatment record, including his 
February 1973 separation medical history and examination 
reports, does not contain any complaints or findings of a 
psychiatric condition.  His psychiatric condition was noted 
to be normal.  Significantly, at the time of the examination 
in February 1973, the veteran denied having or ever having 
had depression or excessive worry.  

The initial postservice notation of a psychiatric disorder 
was in December 2003, when it was noted that the veteran was 
taking Zoloft for depression.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Subsequent VA treatment records continue to diagnose a 
depressive disorder.  

According to a February 2006 statement from an individual who 
served with the veteran, the veteran was noted to have been 
intimidated by the "OIC" and appeared depressed in service.  
According to a statement received in March 2006 from an 
individual who began working with the veteran in 1973, the 
veteran had occasional mood swings, which sometimes appeared 
to be depression.  

The Board notes that the post-service medical evidence does 
not include a nexus opinion in support of the claim.  

As there is no evidence of psychiatric manifestations in 
service or for many years thereafter or a competent nexus 
opinion to support the claim, all of the elements required to 
warrant service connection for a psychiatric disability have 
not been shown.  

Consequently, service connection for an innocently acquired 
psychiatric disorder, including one manifested by depression, 
must be denied.  

Due consideration has been given to the written lay 
statements submitted in support of the claim.  Although the 
veteran and his friends can provide competent evidence as to 
their observations, they cannot constitute competent evidence 
to establish a medical diagnosis or basis for linking any 
current psychiatric disability to an event or incident of the 
veteran's period of service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  

In addition, the veteran's own assertions in this case are 
found to be inconsistent in content and to lack probative 
value for the purpose of establishing a continuity of 
symptomatology or treatment following service.  The other lay 
evidence also when considered in light of the veteran's own 
statements denying having depression during service are found 
to lack credibility.  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for an innocently acquired psychiatric 
disorder to include on manifested by depression is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


